PER CURIAM:
The appeal and cross-appeal have been taken from certain of Judge Conner’s findings of fact and conclusions of law reported at SEC v. Scott, 565 F.Supp. 1513 (S.D.N.Y.1983).
Judge Conner’s finding that there was no reasonable likelihood that Dirks would commit future violations of the anti-fraud provisions of the federal securities laws is not clearly erroneous. Given that finding, his refusal to enjoin Dirks from committing such violations was entirely proper. See SEC v. Commonwealth Chemical Securities, Inc., 574 F.2d 90, 99-100 (2d Cir.1978). The judgment on the appeal is therefore affirmed.
Since the findings of fact underlying Judge Conner’s conclusion that Dirks violated Section 17(a) of the Securities Act, 15 U.S.C. § 77q(a), Section 10(b) of the Securities Exchange Act, 15 U.S.C. § 78j(b), and SEC Rule 10b-5, 17 C.F.R. § 240.10b-5, are also not clearly erroneous, the judgment on the cross-appeal is affirmed.